Supreme Court

                                                                              No. 2015-142-Appeal.
                                                                              (PD 14-4527)
          Kaylyn Bailey et al.                     :

               v.                                  :

       Neil Saunders d/b/a Red Door Rentals.       :

                                             ORDER


          The defendant-landlord, Neil Saunders, appeals pro se from a Superior Court judgment in

favor of the plaintiff-tenant, Kaylyn Bailey, after a trial before a justice sitting without a jury.

The trial justice ordered that the defendant-landlord pay the plaintiff-tenant a total sum of

$3,517.96 to compensate her for rent paid in advance and for damage to personal property. 1 On

appeal before this Court, the defendant in essence questions the trial justice’s factfinding. 2

          The trial justice found that the defendant breached the lease agreement when he accepted

rent from the plaintiff to reserve a room in an apartment while simultaneously allowing a third

party to occupy that same room. On appeal, the defendant argues that the trial justice’s findings

were incorrect because he had not, in fact, allowed a third party to occupy the rented room. The

defendant further contends that the trial justice erred because he failed to accord sufficient

weight to the testimony of the defendant’s witness. It is significant, however, that the defendant

did not include the transcript of any of the Superior Court proceedings within the record on

appeal.


1
  The Superior Court heard the case on defendant’s de novo appeal from the Sixth Division
District Court, which also found for plaintiff.
2
  The defendant did not appear at oral argument.
                                                 -1-
       We have previously said that:

                       “The deliberate decision to prosecute an appeal without
               providing the Court with a transcript of the proceedings in the trial
               court is risky business. Unless the appeal is limited to a challenge
               to rulings of law that appear sufficiently on the record and the
               party accepts the findings of the trial justice as correct, the appeal
               must fail.” 731 Airport Associates, LP v. H & M Realty
               Associates, LLC ex rel. Leef, 799 A.2d 279, 282 (R.I. 2002)
               (citing DePetrillo v. Coffey, 118 R.I. 519, 521 n.1, 376 A.2d 317,
               318 n.1 (1977)).

Article I, Rule 10(b) of the Supreme Court Rules of Appellate Procedure requires the appellant to

“order from the reporter a transcript of such parts of the proceedings not already on file as the

appellant deems necessary for inclusion in the record.” In this case, the defendant did not order

nor provide, in whole or in part, the transcript of the Superior Court proceedings. It is evident

from the defendant’s Rule 12A statement that this appeal is not “limited to a challenge to rulings

of law that appear sufficiently on the record” and that the defendant does not in fact “accept[] the

findings of the trial justice as correct” as 731 Airport Associates requires.           731 Airport

Associates, 799 A.2d at 282. Rather, it is precisely the trial justice’s factual findings with which

the defendant takes issue. Because we have not been provided with a transcript of the Superior

Court proceedings, we are unable to consider the issues raised by the defendant in this case. 3


3
  This case is similar to State v. Jennings, 117 R.I. 291, 366 A.2d 543 (1976), where the
defendant also failed to provide this Court with the transcript of Superior Court proceedings.
The Court in that case held:
                       “It is the responsibility of [the] defendant under Sup.Ct.R.
               10(b) to order from the reporter a transcript of the proceedings he
               deems necessary for inclusion in the record, or if a partial
               transcript is ordered he is required to give notice to the appellee of
               the parts of the transcript to be included in the record in order that
               the appellee may take such steps as provided in the Rule to obtain
               such other parts of the transcript which he may deem necessary.
               This defendant failed to do. Consequently there is no transcript of
               the testimony in the court below contained in the record. In the
               absence of the transcript or other adequate record of the
                                               -2-
Accordingly, we affirm the judgment of the Superior Court. The record in this case may be

remanded to the Superior Court.


       Entered as an Order of this Court this 6th day of January, 2017.

                                                        By Order,




                                                           ___________/s/_______________
                                                                   Clerk




              proceedings in the court below, we are unable to consider the
              issues raised by defendant’s appeal.
                      “In the state of the record before us, we therefore have no
              alternative but to dismiss the appeal and affirm the Superior Court
              judgment.” Id. at 294, 366 A.2d at 545.


                                              -3-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Kaylyn Bailey et al. v. Neil Saunders d/b/a Red Door Rentals.

CASE NO:            No. 2015-142-Appeal.
                    (PD 14-4527)

COURT:              Supreme Court

DATE ORDER FILED:   January 6, 2017

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Richard A. Licht

ATTORNEYS ON APPEAL:

                    For Plaintiffs: Karenann McLoughlin, Esq.

                    For Defendant: Neil Saunders, Pro Se